Case 1:21-cr-00257-RDM Document 16 Filed 05/07/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

 

UNITED STATES OF AMERICA )
Plaintiff )
Vv. ) Case No. 1:21-CR-00257-RDM
RONNIE BRIAN PRESLEY )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

[ am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

RONNIE BRIAN PRESLEY

Date: 05/07/2021 s/ Dumaka Shabazz
Attorney's signature

 

Dumaka Shabazz, 022278

Printed name and bar number

Office of the Federal Public Defender
810 Broadway, Suite 200
Nashville, TN 37203
Address

Dumaka_ Shabazz@fd.org
E-mail address

(615) 736-5047

Telephone number

(615) 736-5265
FAX number
